—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Fertig, J.), rendered July 22, 1991, convicting him of assault in the first degree, and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contentions, the Supreme Court permissibly exercised its discretion in ruling upon his Sandoval application. The record reveals that the court permitted only limited cross-examination into the underlying facts of a youthful offender adjudication involving a robbery and a petit larceny conviction, both of which were directly probative of the defendant’s honesty and trustworthiness (see, People v Cowan, 193 AD2d 753; People v Alford, 178 AD2d 418; People v Dixon, 172 AD2d 768).
The defendant’s contention that the court impermissibly curtailed his cross-examination of the complaining witness is without merit (see, People v Schwartzman, 24 NY2d 241, cert denied 396 US 846; People v Beckett, 186 AD2d 209). The defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80). Thompson, J. P., Miller, Lawrence and Copertino, JJ., concur.